315 F.2d 96
UNITED STATES of America, Appellee,v.Harold WAPNICK, James LaFazia, Charles Gersh, and DavidBrill, Defendants-Appellants.
No. 242, Docket 27537.
United States Court of Appeals Second Circuit.
Argued March 5, 1963.Decided March 27, 1963.

1
Herbert S. Siegal, New York City, for defendant-appellant Harold Wapnick.


2
Joseph Brill, New York City, for defendant-appellant James LaFazia.


3
Jacob W. Friedman, New York City, for defendants-appellants Charles Gersh and David Brill.


4
Jerome C. Ditore, Asst. U.S. Atty., E.D.N.Y., Brooklyn, N.Y.  (Joseph P. Hoey, U.S. Atty., Brooklyn, N.Y., on the brief), for appellee.


5
Before CLARK and WATERMAN, Circuit Judges, and ANDERSON, District judge.

PER CURIAM

6
The evidence here was quite sufficient and the case was fairly tried and properly presented to the jury.  Hence we find no reversible error.  Defendant Wapnick's contention of double jeopardy is prima facie untenable in the light of United States v. Lanza, 260 U.S. 377, 43 S. Ct. 141, 67 L. Ed. 314, and Abbate v. United States, 359 U.S. 187, 79 S. Ct. 666, 3 L. Ed. 2d 729.


7
Affirmed.